Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to the reply filed March 4, 2022.

An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Paul A. Calvo on March 23, 2022.
Examiner’s Amendments to the Claims:
	Please cancel Claims 1-23
	Please add new claims as follows:
	24. (New) A recombinant herpesvirus comprising a modified glycoprotein D (gD) said modified gD having:
	a) inactivated HVEM and nectin-1 binding sites, 
	b) a first heterologous polypeptide ligand capable of binding to a target molecule present on a cell suitable for growth of the herpesvirus or a cell approved for herpesvirus growth fused to or inserted therein, and
	c) a second heterologous polypeptide ligand capable of binding to a target molecule present on a diseased cell fused to or inserted therein, 

	25. (New) The herpesvirus according to claim 24, wherein the first heterologous polypeptide ligand is inserted into one of the HVEM or nectin-1 binding sites and the second heterologous polypeptide ligand is inserted into the other HVEM or nectin-1 binding site.
	26. (New) The recombinant herpesvirus according to claim 25, wherein either the first or the second heterologous polypeptide ligand is inserted into the nectin-1 binding site of gD wherein the insertion is within amino acids 35 to 39 or a subset thereof or within amino acids 214 to 223 or a subset thereof of SEQ ID NO:1 or corresponding amino acids of a homologous gD.  
	27. (New) The recombinant herpesvirus according to claim 25, wherein either the first or the second heterologous polypeptide ligand is inserted into the HVEM binding site of a gD, wherein the insertion is within amino acidsAtty. Dkt. No. 4333.0080002-6-Valerio LEONI Reply to Office Action of October 4, 2021Application No. 16/307,719 6 and 34 or between amino acids 24 and 25 of SEQ ID NO:1 or corresponding amino acids of a homologous gD.  
	28. (New) The herpesvirus according to claim 24, wherein the first heterologous polypeptide ligand has a length of 5 to 131 amino acids.
	29. (New) The herpesvirus according to claim 28, wherein the first heterologous polypeptide ligand has a length of 5 to 120 amino acids.  
	30. (New) The herpesvirus according to claim 24, wherein the first heterologous polypeptide ligand comprises a part of the GCN4 yeast transcription factor, an epitope 
	31. (New) The recombinant herpesvirus according to claim 24, wherein first heterologous polypeptide ligand is an antibody, an antibody derivative of an antibody mimetic, or a single-chain antibody (scFv).  
	32. (New) The recombinant herpesvirus according to claim 24, wherein the diseased cell is a tumor cell, an infected cell, a degenerativeAtty. Dkt. No. 4333.0080002- 5 -Valerio LEONI Reply to Office Action of October 4, 2021Application No. 16/307,719disorder-associated cell, or a senescent cell, and wherein the target molecule is a tumor- associated receptor.  
	33. (New) The herpesvirus according to claim 24, wherein the herpesvirus further encodes one or more molecules that modulate(s) the host immune response against the diseased cell.  
	34. (New) A pharmaceutical composition comprising the recombinant herpesvirus according to claim 24 and a pharmaceutically acceptable carrier, optionally additionally comprising one or more molecule(s) that modulate(s) the host immune response against the diseased cell.  
	35. (New) A cell comprising the recombinant herpesvirus according to claim 24.  
	36. (New) A modified herpesvirus glycoprotein D (gD) said modified gD having: 
	a) inactivated HVEM and nectin-1 binding sites, 
	b) a first heterologous polypeptide ligand capable of binding to a target molecule present on a cell suitable for growth of the herpesvirus or a cell approved or herpesvirus growth fused to or inserted therein, and

	37. (Currently amended) A nucleic acid molecule comprising a nucleic acid encoding a modified herpesvirus glycoprotein D (gD) said modified gD having:
	a) inactivated HVEM and nectin-1 binding sites, 
	b) a first heterologous polypeptide ligand capable of binding to a target molecule present on a cell suitable for growth of the herpesvirus or a cell approved or herpesvirus growth fused to or inserted therein, and
	c) a second heterologous polypeptide ligand capable of binding to a target molecule present on a diseased cell fused to or inserted therein.
	38. (New) A vector comprising the nucleic acid molecule according to claim 37.  
	39. New) A cell comprising the nucleic acid molecule according to claim 37.
	
Examiner’s Amendments to the Specification:
	At page 23, line 31, after YHLENEVARLKK, please insert --- (SEQ ID NO: 18) ---.									

	The following is an Examiner's Statement of Reasons for Allowance: The prior art of record does not teach or suggest to create a herpesvirus having the ability to bind two different cells, the first for the purposes of viral propagation and the second for the purposes of disease cell killing. Therefore, the claims are allowable over the art of record. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656